Citation Nr: 1709773	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  11-33 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel
INTRODUCTION

The Veteran served on active duty from February 1980 to February 1983.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Veteran testified during a hearing before a Veterans Law Judge in April 2013.  A transcript of the hearing is of record.  

In June 2014, the Board remanded these matters to the RO for further development.  After accomplishing the requested action to the extent possible, the RO continued the denial of each claim (as reflected in the October 2014 supplemental statement of the case (SSOC)) and returned these matters to the Board for further appellate consideration.

The Board observes that the Veteran's appeal had originally included the issue of entitlement to service connection for traumatic brain injury.  However, during the pendency of the appeal, a rating decision dated in October 2014 granted the claim and assigned a 10 percent disability evaluation with an effective date of February 26, 2010.  This is considered a full grant of the benefit sought on appeal.  Therefore, the issue of entitlement to service connection for a traumatic brain injury no remains on appeal and no further consideration is required.  

The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  The Board sent a letter to the Veteran in April 2016, which explained that the Veterans Law Judge who presided over his hearing was unavailable to participate in the appeal and offered the Veteran a hearing before a different Veterans Law Judge; otherwise, the case would be reassigned.  He was instructed that if he did not respond to this letter within 30 days, the Board would assume that he did not wish to have another hearing before a Veterans Law Judge currently employed by the Board.  The Veteran has not responded to the letter and the 30 day time period has expired.  Thus, the Board will proceed with the matter on appeal.


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's current diagnoses of degenerative joint disease of the lumbar spine, degenerative disc disease of the lumbar spine, and muscle spasms of the low back are related to active military service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, degenerative joint disease of the lumbar spine, degenerative disc disease of the lumbar spine, and muscle spasms of the low back were incurred during active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  In this case, the Board is granting in full the benefit sought on appeal with regard to the only claim being decided herein.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  



II.  Criteria and Analysis for Service Connection

The Veteran contends that his current back disorder is related to a motor vehicle accident that occurred during active military service.  Specifically, he asserts that he injured his back during service and he has experienced back pain from discharge to the present.  

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In assessing whether the Veteran is entitled to service connection for a back disability, the evidence of record must show that the Veteran currently has the claimed disability.  A July 2010 VA treatment record shows that the Veteran has a current diagnosis of degenerative disc disease of the lumbar spine and that he is receiving treatment for muscle strain in the low back.  A VA examination report dated in July 2014 also reflects that the Veteran is currently diagnosed with degenerative arthritis of the lumbar spine, degenerative disc disease of the lumbar spine at various levels, and congenital anomaly of the posterior elements of the L5 vertebra suggesting spina bifida occulta with stenosis of the left S1 lateral recess.  Thus, the Veteran has met the current disability requirement.  

With respect to the in-service disease or injury requirement, the evidence of record shows that the Veteran sought treatment for a back problem.  Specifically, the Veteran sought treatment for low back pain that he had experienced for the past several weeks in June 1982.  The clinician noted that the Veteran had recurrent low back pain and for it to be treated with a heating pad.  An emergency care and treatment medical record dated in July 1982 shows that the Veteran was involved in a motor vehicle accident and the chief complaints were laceration to the left side of head and low back pain.  He was diagnosed with a thoracic bruise over the lower left side.  He was placed on light duty for two weeks.  Thereafter, the Veteran sought treatment for low back pain in August 1982.  He was diagnosed with low back pain due to exertion.  The Veteran declined to have a separation examination and he was discharged from service in February 1983.

The Veteran filed a service connection claim for a back disorder in December 1983 within one year from discharge from active duty service.  At that time, the Veteran claimed that he had a current back disorder related to a motor vehicle accident that occurred during service.  Post-service treatment records reveal that the Veteran sought treatment for back pain in December 1983 and in February 1984.  A VA examination dated in February 1984 shows that the Veteran was diagnosed with strain and myositis of the lumbar muscle, traumatic (chronic, moderate to severe). 

The evidence of record indicates that the Veteran injured his back at work in 2000 and an August 2000 worker's compensation form reflects that the Veteran had received the maximum benefit of treatment and his definitive release was August 9, 2000 - individualized program plan with disability.  The claims file does not contain evidence of the specific date of the injury to the back or much information on the back injury; however the evidence indicates that injury to the back appears to be due to a lifting injury.  

Regarding the issue of whether the Veteran's current low back disorders are related to active military, the Veteran asserts that the onset of his back pain was during active military service with recurrent symptoms from discharge to the present.  the Veteran is competent to report experiencing back pain and the onset and frequency of such pain.  Furthermore, there is nothing in the record that conflicts with the Veteran's assertion of recurrent low back pain since active military service.  His statements regarding the onset and nature of his low back symptoms have been consistent over time and therefore, the Board finds that these statements are  credible. 

In this case, the claims file contains conflicting medical opinions concerning the issue of whether the Veteran's current low back disorders are related to active military service.  The Veteran's private physician provided a positive medical opinion in October 2002.  She determined that the actual condition of the Veteran reflecting muscle spasms and back pains are related to the July 1982 accident.  She noted that the Veteran has demonstrated severe back pains since his first day of treatment at the medical center in March 2000.  The physician also noted that she reviewed the Veteran's VA records and emphasized that the service treatment records include the diagnosis of low back pain.  She explained that her medical experience dictates the type of accident involving multiple body traumas, like the one experienced by the Veteran in July 1982, will demonstrate future consequences and maladies in the patient's well-being.  The Board finds this opinion to be persuasive as the physician had access to the Veteran's VA records, particularly his service treatment records, and she provided an adequate explanation in support of her opinion.  VA neurological treatment records dated in July 2007 and December 2007 also reveal that a VA neurologist thought the chronic compression fractures at C4, T1, and L4 found in X-rays were sequelae of the Veteran's motor vehicle accident.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

In contrast, a VA examiner in January 2003 provided the medical opinion that it is unlikely that the Veteran's current back disability is related to any service injury or incident.  He explained that the low back pain in service, appeared transitory and there is no evidence in the claims file of continuation of treatment until approximately the year 2000, after a work related incident.  A VA medical opinion dated in February 2006 determined that it is not as likely as not that the Veteran's current back disability is related to any service injury or incident.  He explained that the back condition treated in service was considered to be acute and transitory, there was no continuation of treatment, and the Veteran had a work-related accident to the low back in 2000.  A July 2014 VA examiner determined that the Veteran's degenerative disc disease of the lumbar spine and lumbar spondylosis are less likely than not etiologically related to the Veteran's military service to include the motor vehicle accident and at least as likely as not a result of the Veteran's lift injury at work in 2000.  The examiner explained that the service treatment records do not show a chronic back condition during service or that the motor vehicle accident in 1982 caused injury to the back.  There is objective evidence that the Veteran experienced chronic and permanent back disability when he injured his back and neck in 2000 lifting pipes at his job and he was unable to work in his trade after this accident.  The examiner also noted that the medical opinions that indicate the accident in service could have caused the Veteran's back conditions, do not acknowledge the post-service work accident in 2000.  The Board finds that these medical opinions are of low probative value as they do not discuss the July 1982 service treatment record that documents the Veteran's chief complaints after the motor vehicle accident included low back pain.  Furthermore, there is no mention that the Veteran sought treatment for low back pain within one year of discharge from service.  It appears that all of the negative opinions discount the Veteran's lay statements of recurrent low back pain since service, because the claims file does not contain any documentation of continuous treatment from discharge to 2000.  This flaw reduces the evidentiary value of these opinions.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").

Based on the above, the Board concludes that the evidence is at least evenly balanced as to whether the Veteran's current diagnoses of degenerative joint disease of the lumbar spine, degenerative disc disease of the lumbar spine, and muscle spasms of the low back are at least in part caused by or related to active military service.  The Board finds persuasive the Veteran's service treatment records documenting treatment for low back pain during active military service, the Veteran's filing of a service connection claim and sought treatment for a low back disorder within one year of discharge from active military service, the Veteran's credible lay statements of continuity of recurrent back pain from discharge from active military service to the present, and the positive medical opinions to include x-ray evidence of chronic compression fractures.  Thus, the evidence is at least evenly balanced as to whether the Veteran's current back disabilities are at least in part related to active military service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for degenerative joint disease of the lumbar spine, degenerative disc disease of the lumbar spine, and muscle spasms of the low back is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for degenerative joint disease of the lumbar spine, degenerative disc disease of the lumbar spine, and muscle spasms of the low back is granted.


REMAND

The July 2014 VA examiner documented that the Veteran received Social Security disability benefits in 2002.  The Social Security Administration (SSA) disability determination and associated medical records are not in the claims file.  The Court of Appeals for Veterans Claims (Court) has long held that the duty to assist includes requesting information and records from the SSA which were relied upon in any disability determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the SSA, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); see also 38 U.S.C.A. § 5103A(c)(3) ; 38 C.F.R. § 3.159(c)(2).  In addition, the duty to assist a claimant in obtaining records held by SSA is not limited to issues involving unemployability status or severity of service-connected disorders, but extends to claims for service connection.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  It is unclear whether the SSA disability records are relevant to the Veteran's service connection claim for a bilateral knee disorder; therefore, a remand is necessary to obtain any SSA disability determination and medical records associated with the determination.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that the legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records).

Accordingly, the claim remaining on appeal is REMANDED for the following action:

1. Contact the Veteran and elicit from him the appropriate information and consent, if necessary, to obtain any outstanding VA and/or  private treatment records with respect to the claim on appeal.  After securing the information and appropriate consent from the Veteran, if necessary, VA should attempt to obtain any such treatment records that have not been previously associated with the Veteran's VA claims file.  All attempts to secure this evidence must be documented in the claims file.

2. Contact the Social Security Administration (SSA) and request copies of any disability determinations and medical records used by that agency in making such determinations on behalf of the Veteran for SSA benefits purposes.  Any records received should be associated with the Veteran's claims folder.  If the search for such records has negative results, a statement to that effect should be placed in the Veteran's claims folder.

3. Upon completion of the foregoing and any other development deemed necessary, readjudicate the Veteran's claim on appeal based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


